United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                   No. 98-2141EA
                                    ___________


                                    ___________

Linda Qualls,                              *
                                           *
             Appellant,                    *
                                           *   Appeal from the United States
             vs.                           *   District Court for the
                                           *   Eastern District of Arkansas.
Kenneth S. Apfel,                          *
                                           *
             Appellee.                     *

                                    ___________

                              Submitted: September 21, 1998
                                  Filed: October 16, 1998

                                   ____________

Before BOWMAN, Chief Judge, WOLLMAN and KELLY, Circuit Judges.
                             ___________


KELLY, Circuit Judge.

        Linda Qualls appeals from the district court’s affirmance of the Social Security
Administration’s denial of her application for disability insurance benefits under Title
II of the Social Security Act (“the Act”), 42 U.S.C. §§ 401-33. Because the denial of
benefits is supported by substantial evidence in the record, we affirm.
                                    I. BACKGROUND
       Linda Qualls is a 56-year old woman with a high school education and a past
work history as a real estate closing agent. She alleges that she has been disabled since
October 15, 1990, by her insulin-dependent diabetes mellitus, hypothyroidism, arthritis,
migraine headaches and depression. Medical evidence corroborates the fact that Qualls
indeed suffers, or has suffered, from most of these conditions.
       Qualls applied for Social Security disability insurance benefits in August 1993.
Her application was denied by the Social Security Administration initially and upon
reconsideration. After initial and supplemental hearings, the administrative law judge
(ALJ) made the following findings: (1) Qualls’ hypothyroidism does not cause any
disability; (2) Qualls’ migraine headaches are “minimal to nonexistent” when she takes
her medication; (3) despite mild degenerative arthritis, Qualls “retains adequate
mobility of her cervical and lumbar spine with no neurological deficit, loss of
coordination, or impairment of limb function,” and Qualls does not suffer from
persistent joint pain, tenderness, stiffness, or swelling; (4) despite her diabetes, Qualls
denies adverse effects such as nocturia, dysuria, polydypsia, paresthesia, claudication,
retinopathy, neuropathy, nephropathy, chest pains, and shortness of breath; (5) Qualls’
medical specialists do not share the opinion of her treating physician that Qualls is
disabled; (6) despite her complaints about fatigue and pain, Qualls is able to engage in
normal daily activities such as reading, watching television, doing crafts, raising
flowers, visiting her parents regularly, attending church twice a week, driving, attending
to personal business, cooking, cleaning, doing laundry, going grocery shopping, and
taking care of her two grandchildren; (7) no evidence indicates that Qualls cannot sit,
stand, walk, or occasionally lift a maximum of twenty pounds; and, (8) no evidence
shows that Qualls’ depression, which can be treated effectively by medication,
significantly limits her abilities to socialize or to concentrate.
       After considering all of the physical and mental aspects of Qualls’ medical
problems, the ALJ found that Qualls could return to her past relevant work as a real
estate closing agent. Qualls’ duties entailed gathering pertinent closing information
such as pay-off amounts, tax information, termite inspections, abstract updates and

                                           -2-
recertification; the work did not call for any lifting other than lifting and carrying
closing packets to the closing office. Because Qualls’ work fell within the Social
Security Act’s definition of “light work,” which precludes a finding of disability, the
ALJ denied Qualls’ application for benefits.
       Qualls filed an action in district court, which concluded that substantial evidence
supported the ALJ’s determination. On appeal, Qualls argues that the ALJ’s decision
was not supported by substantial evidence in the record. Specifically, she complains
that the ALJ improperly discredited her subjective complaints of pain, overestimated
her residual functional capacity, and mistakenly concluded that she could return to her
past work as a real estate closing agent. Qualls requests either a reversal of the ALJ’s
decision or a remand requiring the Commissioner to prove her ability to work at some
job in the national economy with vocational expert testimony.

                                   II. DISCUSSION
       We will uphold the Secretary’s decision if it is supported by substantial evidence
on the record as a whole. 42 U.S.C. § 405(g) (1991 & Supp. 1998); Flynn v. Chater,
107 F.3d 617, 620 (8th Cir. 1997). Substantial evidence is less than a preponderance,
but enough that a reasonable mind might accept it as adequate to support the
Secretary’s conclusion. Flynn, 107 F.3d at 620. In making this assessment, this court
must consider evidence that detracts from, as well as supports, the Commissioner’s
decision. Woolf v. Shalala, 3 F.3d 1210, 1213 (8th Cir. 1993). This court cannot
reverse the Secretary’s decision merely because substantial evidence would have
supported an opposite decision. Browning v. Sullivan, 958 F.2d 817, 821-22 (8th Cir.
1992) (“We will not disturb the decision of an ALJ who seriously considers, but for
good reasons explicitly discredits, a claimant’s testimony of disabling pain.”).
       We note at the outset that the underlying issue involved in the ALJ’s analysis
concerns not whether Qualls is in pain, but whether the pain is so severe as to be
disabling. McGinnis v. Chater, 74 F.3d 873, 874 (8th Cir. 1996); Benskin v. Bowen,
830 F.2d 878, 883 (8th Cir. 1987). Disability, under the Act, is defined as the "inability
to engage in any substantial gainful activity by reason of any medically determinable

                                           -3-
physical or mental impairment which can be expected to result in death or which has
lasted or can be expected to last for a continuous period of not less than 12 months.”
42 U.S.C. § 423(d)(1)(A). In determining whether a claimant has a disability, the ALJ
may consider such factors as the claimant’s prior work history; daily activities;
duration, frequency and intensity of pain; dosage, effectiveness and side effects of
medication; precipitating and aggravating factors; functional restrictions; the combined
effects of claimant’s physical and mental impairments; and, doctors’ opinions. See,
e.g., Polaski v. Heckler, 739 F.2d 1320, 1322 (8th Cir. 1984); Dressel v. Califano, 558
F.2d 504, 508 (8th Cir. 1977); Hinchey v. Shalala, 29 F.3d 428, 431 (8th Cir. 1994).
       Substantial evidence in the record shows that Qualls’ medical problems,
individually and in combination, do not cause pain that is so severe as to be disabling.
The fact that Qualls’ migraine headaches are “minimal to nonexistent” when she takes
her medication precludes a finding of disability. See Wilson v. Chater, 76 F.3d 238,
241 (8th Cir. 1996) (finding that claimant did not suffer from disability because
medication and diet controlled hypertension, diabetes mellitus, hypoglycemia, ulcers,
lower back pain, chest pain, and hernia); McGinnis v. Chater, 74 F.3d 873, 874-75 (8th
Cir. 1996) (refusing to find disability when medication relieved claimant’s otherwise
severe headaches). Likewise, although x-rays reveal that Qualls suffers from mild
degenerative arthritis, the fact that the arthritis does not cause any restriction in her gait
or motion in her joints, any muscle spasm atrophy, any reflex, motor or sensory deficits,
or any persistent joint pain, tenderness, stiffness, or swelling precludes a finding of
disability. Finally, the fact that Qualls denies many of the adverse symptoms that are
associated with diabetes and an insulin regimen also precludes a finding of disability.
       Substantial evidence also shows that, despite her complaints of fatigue and pain,
Qualls can engage in extensive daily activities and, thus, is not disabled. For example,
Qualls can read, watch television, do crafts, raise flowers, visit her parents regularly,
attend church twice a week, drive, attend to personal business, cook, clean, do laundry,
go grocery shopping, and take care of her grandchildren. Additionally, Qualls’
depression does not significantly limit her abilities to socialize or to concentrate.


                                             -4-
       All of this evidence supports the ALJ’s conclusion that Qualls retains the residual
functional capacity to engage in the full range of light work and, thus, to return to her
past work as a real estate closing agent. The Social Security regulations define light
work to be that which
              involves lifting no more than 20 pounds at a time with
              frequent lifting or carrying of objects weighing up to 10
              pounds. Even though the weight lifted may be very little, a
              job is in this category when it requires a good deal of
              walking or standing, or when it involves sitting most of the
              time with some pushing and pulling of arm or leg controls.
              To be considered capable of performing a full or wide range
              of light work, [a person] must have the ability to do
              substantially all of these activities. If someone can do light
              work, we determine that he or she can also do sedentary
              work, unless there are additional limiting factors such as loss
              of fine dexterity or inability to sit for long periods of time.

20 C.F.R. § 404.1567(b) (1998). The work of a closing agent involves gathering
pertinent closing information and carrying closing packets to the closing office.
However, the work does not entail any lifting, walking, or standing beyond that which
the regulations include within the definition of “light work.” Because Qualls would be
able to perform these duties, the ALJ properly concluded that she is not disabled for
purposes of the Act.
        As a final note, Qualls’ complaint that the ALJ improperly rejected the opinion
of her treating physician that Qualls is disabled is without merit. First, “[t]he hearing
examiner need not adopt the opinion of a physician on the ultimate issue of a claimant’s
ability to engage in substantial gainful employment.” Behnen v. Califano, 588 F.2d
252, 254 (8th Cir. 1978) (citing Allen v. Weinberger, 552 F.2d 781, 785 (7th Cir. 1977)).
More importantly, although a treating physician’s opinion is considered to be
significant, specialists’ opinions are generally afforded more weight. See 20 C.F.R. §
404.1527(d)(5); Hinchey, 29 F.3d at 432. Here, it is significant that the medical



                                           -5-
specialists do not share the same opinion. Evidence that is more weighty supports a
finding that Qualls is not disabled.

                                III. CONCLUSION
       Because substantial evidence in the record supports the ALJ’s decision to deny
disability benefits, we affirm.



      A true copy.

            Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -6-